DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 30, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, no copy of the Ariane 5 User’s Manual or the International Search Report and Written Opinion, as listed in the IDS, have been filed by Applicant. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 5, “a service package detachable from the body and configured to attach to the client in-orbit spacecraft”. Specifically, Figure 3 is the only drawing that depicts the service package 370, and an embodiment where the service package 370 is capable of directly connecting the with the client umbilical connector 40 does not appear to be shown or suggested. Instead, the service package 370 appears to rely wholly on the servicer umbilical 150 for connection with the client umbilical connector 40. 
In claim 20, “wherein the set of capture arms are configured to rotate the client in-orbit satellite about a z-axis of the client in-orbit satellite”. Specifically, the capture arms are only shown with the ability to clamp down, i.e., on the interface ring 30. The ability of the capture arms to “rotate the client in-orbit satellite about a z-axis of the client in-orbit satellite” is only discussed by Applicant at a high level, but the drawings do not give any indication as to the structural mechanisms by which such a rotation of the client might occur. For example, Figures 1A, 1B, 2, and 5 only show the capture arms as being secured to the interface ring, while the ability to rotate the entire client satellite is not traditionally performed by service satellite capture arms would assuredly involve numerous additional structural details that are not sufficiently shown.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, claim 20 recites “wherein the set of capture arms are configured to rotate the client in-orbit satellite about a z-axis of the client in-orbit satellite” which is not described by Applicant in the specification with sufficient specificity. While the high level idea of rotating the client in-orbit satellite about a z-axis is discussed, the only actual function of the capture arms that is clearly discussed, and likewise shown in the drawings, is the ability of the capture arms to engage with the interface ring. The ability of the capture arms to rotate the entirety of the client in-orbit satellite about a z-axis, presumably relative to the servicer satellite and presumably while the capture arms are engaged with the interface ring, would require significant additional structure, beyond the mere ability to engage or disengage with the interface ring (e.g., gears, motors, hydraulics, etc., capable of causing a rotation movement of the client satellite while the capture arms remain relatively motionless). Furthermore, it would also require a cooperative structure of the interface ring itself that is also not disclosed. Therefore, one of ordinarily skill in the art would not judge that Applicant has possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “a service package detachable from the body and configured to attach to the client in-orbit spacecraft” which is indefinite, because it is unclear if Applicant intends to claim that the service package is directly attached to the client in-orbit spacecraft, or if the service package is attached to the client via the servicer umbilical as shown in Figure 3. Also note the related drawing objection detailed hereinabove. Dependent claim 6 fails to cure the deficiency.
Claim 7 recites “wherein the set of capture arms engage an interface ring of the client in-orbit spacecraft at a selectable interface ring clocking position” which is indefinite, because the recitation is written as a method step instead of an apparatus limitation. It is unclear whether, and to what extent, the recitation serves to further limit the invention of claim 1, e.g., an embodiment of claim 1 that is not actively being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gryniewski et al. (US 2012/0112009 A1), hereinafter Gryniewski, in view of Behrens et al. (US 2007/0228219 A1), hereinafter Behrens.
Regarding claim 1, Gryniewski discloses an in-orbit spacecraft servicing system (abstract, regarding robotic refueling of satellite) comprising: 
a servicer spacecraft (fig. 1) comprising: 
a servicer body (servicer spacecraft 12; fig. 1); 
at least one servicer umbilical (oxidizer fill line 25; fig. 1) with a servicer umbilical first end attached to the servicer body (para. [0045], regarding the system includes a fluid transfer system 41 for transferring oxidizer from an oxidizer storage tank 13 on a servicing spacecraft 12 to an oxidizer tank 17 on the client satellite 14) and a servicer umbilical second end fitted with a servicer umbilical end connector (para. [0045], regarding the system includes a tool mechanism 30 for attaching an oxidizer fill line 25 to an oxidizer port 27 on the oxidizer tank 17 and decoupling the oxidizer fill line 25 therefrom; figs. 1 and 1a; Examiner notes that the fill line 25 appears to run from the oxidizer storage tank 13, through the positioning mechanism 16, to the oxidizer tank 17 in contrast to features of Applicant’s invention that are disclosed but as yet unclaimed), the servicer umbilical end connector configured to form a connection with a client umbilical connector of the client in-orbit spacecraft (see again para. [0045]; as shown in fig. 1); 
a manipulator arm (positioning mechanism 16; fig. 1) with a manipulator arm first end coupled to the servicer body and a manipulator arm second end configured to attach to and maneuver the servicer umbilical second end (as shown in figs. 1 and 1a); and 
a processor operating to control the manipulator arm (control system 29; fig. 1a); 
wherein: 
the manipulator arm (16) maneuvers the servicer umbilical second end to form a connection between the servicer umbilical end connector and the client umbilical connector (oxidizer port 27; as shown in figs. 1 and 1a).
Gryniewski does not appear to specifically discloses wherein the servicer spacecraft comprises a set of capture arms extending from the body and operating to engage a client in-orbit spacecraft.
However, Behrens is in the field of in-space spacecraft servicing systems (abstract) and teaches wherein the servicer spacecraft (servicing spacecraft 22; fig. 3B) comprises a set of capture arms (arms 84; figs. 7A-7B) extending from the body and operating to engage a client in-orbit spacecraft (para. [0067], regarding the configuration provided allows the arms 84 to be evenly swiveled outward in a uniform manner and at a multiple number of increments, allowing the universal docking adaptor 70 to align with, contact, and couple to different sized launch adaptor rings of different client spacecraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski to include a set of capture arms extending from the body and operating to engage a client in-orbit spacecraft as taught by Behrens in order to ensure that the client spacecraft is secured in motion relative to the servicer spacecraft prior to beginning operation with the servicer umbilical (see Behrens, para. [0067]).

Regarding claim 2, Gryniewski as modified discloses the invention of claim 1, but does not appear to specifically disclose wherein the connection is an electrical connection. 
However, Behrens teaches wherein the connection is an electrical connection (para. [0060], regarding upon docking of the servicing spacecraft 22 to the propellant module 24, electrical connections may be made between the electrical supply system 124 and the electrical supply system 126 using the electrical quick disconnects 187 and 185).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski such that the connection is an electrical connection as taught by Behrens in order to ensure that electrical power can be supplied to the client spacecraft (see Behrens, para. [0060]).

Regarding claim 3, Gryniewski as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein the servicer spacecraft further comprises an auxiliary power supply.
However, Behrens teaches wherein the servicer spacecraft further comprises an auxiliary power supply (batteries 194; fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski such that the servicer spacecraft further comprises an auxiliary power supply as taught by Behrens in order to ensure that electrical power can be supplied to the client spacecraft (see Behrens, para. [0060]).

Regarding claim 4, Gryniewski as modified discloses the invention in claim 3, and further discloses wherein electrical power provided by the auxiliary power supply is transferred from the servicer spacecraft to the client in-orbit spacecraft through the electrical connection (see again para. [0060] of Behrens).

Regarding claim 5, Gryniewski as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a service package detachable from the body and configured to attach to the client in-orbit spacecraft.
However, Behrens teaches a service package detachable from the body and configured to attach to the client in-orbit spacecraft (para. [0037], regarding some example service tasks are the delivery of batteries and the delivery of attitude control devices; note the corresponding rejection under §112(b) detailed hereinabove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski to include a service package detachable from the body and configured to attach to the client in-orbit spacecraft as taught by Behrens in order to ensure that electrical power can be supplied to the client spacecraft after the servicing spacecraft has departed (see Behrens, para. [0037]).

Regarding claim 6, Gryniewski as modified discloses the invention in claim 5, and further discloses wherein the service package provides electrical power to the client in-orbit spacecraft through the connection (see again Behrens, para. [0037]).

Regarding claim 7, Gryniewski as modified discloses the invention in claim 1, and further discloses wherein the set of capture arms (from Behrens, arms 84) engage an interface ring of the client in-orbit spacecraft at a selectable interface ring clocking position (see again Behrens, para. [0067]).

Regarding claim 9, Gryniewski as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the servicer umbilical comprises a set of electrical cables configured to transfer at least one of electrical power and electrical signals to the client in-orbit spacecraft.
However, Behrens teaches wherein the servicer umbilical comprises a set of electrical cables configured to transfer at least one of electrical power and electrical signals to the client in-orbit spacecraft (see again para. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski such that the servicer umbilical comprises a set of electrical cables configured to transfer at least one of electrical power and electrical signals to the client in-orbit spacecraft as taught by Behrens in order to ensure that electrical power can be supplied to the client spacecraft (see Behrens, para. [0060]).

Regarding claim 10, Gryniewski as modified discloses the invention in claim 1, and further discloses wherein the servicer umbilical end connector (as shown in fig. 1) is coupled to at least one sensor (sensing array 26; fig. 1), the at least one sensor providing sensor data to the processor to assist the servicer umbilical end connector to form the connection with the client umbilical connector (para. [0046], regarding a sensing array 26 for determining a relative displacement between the tool mechanism and fuel and oxidizer ports 23 and 27 on the client satellite 14, and a control system 29 in communication with the sensing mechanism, positioning means and tool mechanism to control operation of the positioning mechanism and the tool mechanism based on feedback from the sensing mechanism).

Regarding claim 11, Gryniewski as modified discloses the invention in claim 10, and further discloses wherein the at least one sensor is a micro camera (as shown in fig. 2).
Alternatively, it would have been an obvious matter of design choice to configure the invention such that the at least one sensor is a micro camera, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The purpose would be to ensure that the camera is small enough to get a sufficient view of the connection.

Regarding claim 13, Gryniewski discloses an in-orbit spacecraft servicing system (abstract, regarding robotic refueling of satellite) comprising: 
a servicer spacecraft (fig. 1) comprising: 
a servicer body (servicer spacecraft 12; fig. 1); 
at least one servicer umbilical (oxidizer fill line 25; fig. 1) with a servicer umbilical first end attached to the servicer body (para. [0045], regarding the system includes a fluid transfer system 41 for transferring oxidizer from an oxidizer storage tank 13 on a servicing spacecraft 12 to an oxidizer tank 17 on the client satellite 14) and a servicer umbilical second end fitted with a servicer umbilical end connector (para. [0045], regarding the system includes a tool mechanism 30 for attaching an oxidizer fill line 25 to an oxidizer port 27 on the oxidizer tank 17 and decoupling the oxidizer fill line 25 therefrom; figs. 1 and 1a; Examiner notes that the fill line 25 appears to run from the oxidizer storage tank 13, through the positioning mechanism 16, to the oxidizer tank 17 in contrast to features of Applicant’s invention that are disclosed but as yet unclaimed), the servicer umbilical end connector configured to form a connection with a client umbilical connector of the client in-orbit spacecraft (see again para. [0045]; as shown in fig. 1); 
a manipulator arm (positioning mechanism 16; fig. 1) with a manipulator arm first end coupled to the servicer body and a manipulator arm second end fitted with a sensor (26) and configured to maneuver the servicer umbilical second end (as shown in figs. 1 and 1a); 
a processor operating to control the manipulator arm (control system 29; fig. 1a); 
wherein: 
the sensor (26) provides sensor data to the processor (29) to assist the servicer umbilical end connector to form the connection with the client umbilical connector (see again para. [0046]); 
the manipulator arm (16) maneuvers the servicer umbilical second end to form a connection between the servicer umbilical end connector and the client umbilical connector (oxidizer port 27; as shown in figs. 1 and 1a).
Gryniewski does not appear to specifically discloses wherein the servicer spacecraft comprises a set of two or more capture arms extending from the body and operating to engage a client in-orbit spacecraft; an auxiliary power supply; wherein: the servicer umbilical comprises a set of electrical cables configured to transfer electrical power and electrical signals to the client in-orbit spacecraft; the auxiliary power supply provides electrical power from the servicer spacecraft to the client in-orbit spacecraft through the servicer umbilical. 
However, Behrens is in the field of in-space spacecraft servicing systems (abstract) and teaches wherein the servicer spacecraft (servicing spacecraft 22; fig. 3B) comprises a set of two or more capture arms (arms 84; figs. 7A-7B) extending from the body and operating to engage a client in-orbit spacecraft (para. [0067], regarding the configuration provided allows the arms 84 to be evenly swiveled outward in a uniform manner and at a multiple number of increments, allowing the universal docking adaptor 70 to align with, contact, and couple to different sized launch adaptor rings of different client spacecraft); an auxiliary power supply (battery 194); wherein: the servicer umbilical comprises a set of electrical cables (electric quick disconnects 187; fig. 5A) configured to transfer electrical power and electrical signals to the client in-orbit spacecraft (para. [0060], regarding upon docking of the servicing spacecraft 22 to the propellant module 24, electrical connections may be made between the electrical supply system 124 and the electrical supply system 126 using the electrical quick disconnects 187 and 185; fig. 5A); the auxiliary power supply (194) provides electrical power from the servicer spacecraft to the client in-orbit spacecraft through the servicer umbilical (para. [0060], regarding electrical power may be supplied between power buses 206, 208 and/or the batteries 194 and 196; the electrical supply systems may include or be connected to the main controllers 104 and 106 which monitor and adjust the supply of electrical power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski to include a set of two or more capture arms extending from the body and operating to engage a client in-orbit spacecraft; an auxiliary power supply; wherein: the servicer umbilical comprises a set of electrical cables configured to transfer electrical power and electrical signals to the client in-orbit spacecraft; the auxiliary power supply provides electrical power from the servicer spacecraft to the client in-orbit spacecraft through the servicer umbilical as taught by Behrens in order to ensure that the client spacecraft is secured in motion relative to the servicer spacecraft prior to beginning electrical servicing operations with the servicer umbilical (see Behrens, paras. [0060] and [0067]).

Regarding claim 14, Gryniewski as modified discloses a method of servicing an in-orbit spacecraft, the method comprising:
providing a servicer spacecraft (all of the elements of which are rejected in claim 13 verbatim);
controlling the manipulator arm to position the servicer umbilical second end to a position adjacent the client umbilical connector (fig. 1); and 
plugging the servicer umbilical end connector into the client umbilical connector (fig. 1).
Gryniewski does not appear to specifically disclose coupling the servicer spacecraft and the client in-orbit spacecraft using the set of capture arms; wherein: an electrical connection is formed between the servicer spacecraft and the client in-orbit spacecraft.
However, Behrens teaches coupling the servicer spacecraft and the client in-orbit spacecraft using the set of capture arms (see again para. [0067]); wherein: an electrical connection is formed between the servicer spacecraft and the client in-orbit spacecraft (see again para. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski to include coupling the servicer spacecraft and the client in-orbit spacecraft using the set of capture arms; wherein: an electrical connection is formed between the servicer spacecraft and the client in-orbit spacecraft as taught by Behrens in order to ensure that the client spacecraft is secured in motion relative to the servicer spacecraft prior to beginning electrical servicing operations with the servicer umbilical (see Behrens, paras. [0060] and [0067]).

Regarding claim 15, Gryniewski as modified discloses the invention of claim 14, and further discloses the invention further comprising the step of transferring electrical power from an auxiliary power unit of the servicer spacecraft to the client in-orbit spacecraft through the electrical connection (see again para. [0060] of Behrens, regarding electrical power may be supplied between power buses 206, 208 and/or the batteries 194 and 196).

Regarding claim 16, Gryniewski as modified discloses the invention in claim 14, but does not appear to specifically disclose the invention further comprising the step of transferring electrical signals from the servicer spacecraft to the client in-orbit spacecraft through the electrical connection.
However, Behrens teaches transferring electrical signals from the servicer spacecraft to the client in-orbit spacecraft through the electrical connection (para. [0060], regarding the electrical supply systems may include or be connected to the main controllers 104 and 106 which monitor and adjust the supply of electrical power; figs. 5A and 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski to include transferring electrical signals from the servicer spacecraft to the client in-orbit spacecraft through the electrical connection as taught by Behrens in order to ensure that the client spacecraft is secured in motion relative to the servicer spacecraft prior to beginning electrical servicing operations with the servicer umbilical (see Behrens, paras. [0060] and [0067]).

Regarding claim 18, Gryniewski as modified discloses the invention in claim 15, and further discloses the invention further comprising the step of processing a set of signals from a sensor (26) mounted on the servicer umbilical second end, the set of signals enabling precise positioning of the servicer umbilical second end to a position adjacent the client umbilical connector (see again para. [0046], regarding the system includes a positioning mechanism 16 connected to the sensing array 26 for positioning the tool mechanism 30 with respect to the fuel and oxidizer ports 23 and 27 on the client satellite 14 for coupling and decoupling the fuel and oxidizer fill lines to the fuel and oxidizer ports respectively; the system includes a control system 29 in communication with the sensing mechanism, positioning means and tool mechanism to control operation of the positioning mechanism and the tool mechanism based on feedback from the sensing mechanism).

Regarding claim 19, Gryniewski as modified discloses the invention in claim 14, and further discloses wherein the set of capture arms engage an interface ring of the client in-orbit spacecraft (see again Behrens, para. [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gryniewski et al. (US 2012/0112009 A1), hereinafter Gryniewski, in view of Behrens et al. (US 2007/0228219 A1), hereinafter Behrens, as applied to claim 11 above, and further in view of Halsband (US 2015/0217876 A1).
Regarding claim 12, Gryniewski as modified discloses the invention of claim 11, but does not appear to specifically disclose wherein the servicer umbilical end connector is further coupled to an extension guide, the extension guide forming a cone shaped extension from the servicer umbilical end connector to facilitate alignment of a servicer umbilical end connector with a client umbilical connector z-axis.
However, Halsband is in the field of micro satellites (abstract) and teaches wherein the servicer umbilical end connector (end of extendable robot arm 94, as shown in fig. 18) is further coupled to an extension guide (connecting cone 95; fig. 18), the extension guide forming a cone shaped extension from the servicer umbilical end connector to facilitate alignment of a servicer umbilical end connector with a client umbilical connector z-axis (as shown in fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gryniewski such that the servicer umbilical end connector is further coupled to an extension guide, the extension guide forming a cone shaped extension from the servicer umbilical end connector to facilitate alignment of a servicer umbilical end connector with a client umbilical connector z-axis as taught by Halsband in order to better enhance the ability of the servicer umbilical end connector to connect with the client umbilical connector (see Halsband, para. [0063]). 

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647